DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a battery comprising an electrolyte formulation comprising a copolymer additive comprising a maleic anhydride monomer and an aromatic monomer represented by Formula (b) in the reply filed on 4-14-2021 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search the homopolymer additive comprising Formula (a) or the copolymer additive comprising maleic anhydride monomer and Formula (c) or Formula (d) or Formula (e).  This is not found persuasive because the formulas are each very different.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 8, 10-11 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-14-2021.
Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al. (JP 2007-220496 or (US 2007/0196740)).          Haruna et al. (‘740) teaches in claim 1, a lithium secondary battery comprising a positive electrode, a negative electrode and an electrolyte comprising an organic compound having a carboxylic anhydride group. Haruna et al. teaches on page 5, [0055-56], example 1, that the positive electrode active material comprises 
LiCo1/3Ni1/3Mn 1/3O2 [teaching a cathode active material comprising nickel, manganese and cobalt, claim 15] and the negative electrode comprising graphite [teaching an anode active material comprising graphite, claim 16].  Haruna et al. teaches on page 5, [0058-0059] and Table 1, that the electrolyte comprises 1M of LiPF6 in EC: EMC = 1:2 [contains a double bond], etc., asymmetric chain type dodecenyl succinic anhydride [contains a double bond],, asymmetric cyclic type methyltetrahydrophthalic anhydride[contains a double bond], an electrolyte soluble maleic anhydride-vinyl ether copolymer, an electrolyte soluble maleic anhydride-styrene copolymer, etc.  Haruna et al. teaches in claims 2-3, that the negative electrode comprises a carbon material in the electrolyte comprises an organic compound having chemical Formula (1) in which R1 and R2 each have 1-20 carbon atoms and comprise at least one element selected from the group consisting of hydrogen, etc. and wherein the organic compound comprises at least one ring. Haruna et al. teaches in claim 4 that the organic compound is contained in an amount of 0.01-10% by weight. Haruna et al. teaches in claim 6, that the electrolyte is prepared by dissolving a lithium salt and a solvent comprising at least one selected from the group consisting of ethylene carbonate, propylene carbonate, dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate, etc.           Haruna et al. discloses the claimed invention except for specifically teaching that the carboxylic anhydride is specifically an electrolyte soluble maleic anhydride-styrene . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.        Cheng et al. (JP 2016-512389 or (WO 2014/144056)). Cheng et al. (‘056) teaches in claims 1-2, a battery comprising an anode; a cathode and an electrolyte comprising a lithium salt, a nonaqueous solvent and a polymeric additive having at least one functional group selected from the group consisting of maleic anhydrides [maleic anhydride of the present application], carbazoles [a substituted aromatic moiety], etc. and combinations thereof present in an amount of no greater than about 10% of the total weight and cites in claim 3, no greater than about 0.5% of the total weight. Cheng et al. teaches in claim 10, wherein the additive is selected from the group consisting of poly(methyl vinyl ether-alt-maleic anhydride), poly (9-vinylcarbazole), etc. and combinations thereof. Cheng et al. teaches in claims 8-9, that the cathode comprises nickel, manganese and cobalt in the anode comprises activated carbon. Cheng et 
    PNG
    media_image1.png
    152
    327
    media_image1.png
    Greyscale
 and teaches in [0042], [12], the Formula (3-21) having the formula:  
    PNG
    media_image2.png
    293
    233
    media_image2.png
    Greyscale
and teaches in [0064] [22], that the reaction of
    PNG
    media_image3.png
    557
    726
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727